DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-5, 7-19, and 21 are currently pending.
2.	Claims 6 and 20 are canceled.
3.	Claims 1-2, 4, 7, 9, 16-17, and 21 are currently amended.
4.	The objections to the drawings and specification are overcome.
5.	The 112(b) rejections to Claims 1-8 and 20 have been overcome.

Claim Objections
6.	Claim 15 is objected to because of the following informalities:
Claim 15 does not end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-5, 7-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fogelstrom (US 20070044551 A1).
11.	Regarding Claim 1, Fogelstrom teaches an apparatus, comprising: a controller structured to (Fogelstrom: [0021] "Body computer 44 is a programmable, general purpose computer within internal memory for storing programs. Body computer 44 includes an internal clock which may be used to time various system operations and phenomena."): 
Determine an identifiable event associated with a compressed air system comprising a requested air use associated with a brake event (Fogelstrom: [0020] "Brake pedal position sensor 56 provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes [requested air use associated with brake event] may be provided to the body computer 44 by an anti-lock brake system controller 54."),
The compressed air system comprising a first air tank, a second air tank, and an air dryer for drying the air, each of the first air tank and the second air tank configured to receive compressed air and selectively provide the compressed air to a cylinder (Fogelstrom: [0018] "Selected components of a conventional air system such as an air dryer [air dryer for drying the air] are not shown, since their presence does not affect operation of the invention... Air is supplied from the compressor to storage tanks 18 [first and second air tank receive compressed air] via an airline 73. Air in turn is supplied to pressurized air utilizing systems via an outlet air line 75 from storage tanks 18 to a pressure regulator 76. A downstream air line 79 connects the pressure regulator to air utilizing systems [provide compressed air to cylinder]."); 
Determine a leak rate associated with the identifiable event; compare the leak rate to a leak threshold, the leak threshold being in a range… based on an architecture of the compressed air system (Fogelstrom” [0024] and [0058] "A leak at or from the storage tank is associated with increases in charging frequency, increasing charge time and at least one of the following, an increase in pedal up leak rate or an increase in the pedal down leak rate [determine leak rate associated with identifiable event]."  Also, "Accordingly, before the leakage rate comparison tests [compare leak rate to leak threshold] are run, it is determined whether a trailer is present [based on architecture of compressed air system] as indicated at step 872. Depending upon the result a different set of threshold comparison values [range of a calibrateable floor to a calibrateable ceiling] is loaded (steps 876 or 874).");
And generate a command structured to indicate a compressed air system leak responsive to the leak rate exceeding the leak threshold (Fogelstrom: [0059] "Instead of relying on operator observations, vehicle mileage or age, the invention monitors and provides for the analysis of air system charge and discharge cycles to determine the presence of air system leaks [responsive to leak rate exceeding threshold], the likely location of air systems leaks, the efficiency of the air compressor and the possibility of water infiltration into the system. Results are automatically reported to alert the operator [generate command], service technician or central office so that action can be taken.").  
Fogelstrom fails to explicitly teach a threshold being in a range of a calibrateable floor to a calibrateable ceiling. However, Fogelstrom does teach comparing the leak rate to threshold comparison values which are based on the architecture of the system as explained in [0024] and [0058]. The threshold comparison values are calibrateable because a different set is selected based upon the result of the architecture of the compressed air system.  Additionally, note that a skilled practitioner would recognize that a leak threshold inherently is a range with a lower and upper limit. For example, if a leak threshold is set at a certain value, the certain value would be the lower limit and the upper limit would be infinity.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to include a leak threshold range with a calibrateable floor to a calibrateable ceiling based on the architecture of the compressed air system as similarly shown in Fogelstrom’s [0024] and [0058] use of threshold ranges to benefit a detection of a leak in a compressed air system.
12.	Regarding Claim 2, Fogelstrom remains as applied above in Claim 1, and further, teaches the controller is further structured to monitor, via a pressure sensor, pressure associated with the first air tank and the second air tank of the compressed air system (Fogelstrom: [0019] "Air pressure readings are provided by an air pressure sensor 71 which communicates with one of compressed air tanks 18 [first and second air tanks], usually the dry tank. Air pressure signals developed by air pressure sensor 71 are passed to body computer 44 and to governor 72."). 
13.	Regarding Claim 3, Fogelstrom remains as applied above in Claim 2, but fails to explicitly teach the pressure sensor comprises at least one of a pressure sensor structured for dynamic engagement or a pressure sensor structured for static engagement. 
However, Fogelstrom does teach a pressure sensor in an air tank (Fogelstrom: [0019] "Air pressure readings are provided by an air pressure sensor 71 [static engagement sensor] which communicates with one of compressed air tanks 18, usually the dry tank. Air pressure signals developed by air pressure sensor 71 are passed to body computer 44 and to governor 72." Note that as skilled practitioner would recognize that the pressure sensor is static engagement because the pressure is being determined in tanks, without airflow as shown in Figure 1.)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fogelstrom to include a static engagement sensor because it provides the benefit of determining pressure in the air tanks to determine a possible air leak in the compressed air system.
14.	Regarding Claim 4, Fogelstrom remains as applied above in Claim 1, and further, teaches the controller is further structured to receive one or more parameters associated with the compressed air system, and wherein the identifiable event is determined based on the one or more parameters (Fogelstrom: [0020] "Body computer 44 [controller] receives an engine speed [receive parameter] signal from engine control module 45. Engine crankshaft position sensor 58 operates as a tachometer in conjunction with an internal clock on board the engine control module 45 to provide engine speed. Engine speed is required since compressor output varies as a function of engine speed. Were an electric motor the motive source for compressor 16 than engine speed would not be needed. Brake pedal position sensor 56 [based on parameters] provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes may be provided to the body computer 44 by an anti-lock brake system controller 54.").  
15.	Regarding Claim 5, Fogelstrom remains as applied above in Claim 4, and further, teaches the one or more parameters comprises at least one of engine operating parameters, public parameters, or sensor parameters (Fogelstrom: [0020] "Body computer 44 receives an engine speed [engine operating parameter] signal from engine control module 45. Engine crankshaft position sensor 58 operates as a tachometer in conjunction with an internal clock on board the engine control module 45 to provide engine speed. Engine speed is required since compressor output varies as a function of engine speed. Were an electric motor the motive source for compressor 16 than engine speed would not be needed. Brake pedal position sensor 56 [sensor parameter] provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes may be provided to the body computer 44 by an anti-lock brake system controller 54.").  
16.	Regarding Claim 7, Fogelstrom remains as applied above in Claim 1, and further, teaches the identifiable event further comprises a requested air use comprising at least one of a kneel event or a door engagement event, and wherein the identifiable event further comprises an unrequested air use comprising the compressed air system leak (Fogelstrom: [0020] and [0024] "The possibility of other air using systems present on the vehicle, usually including an air suspension system, is represented by a general block labeled other air systems 82. Operation of air suspension system controller 83 may be reported to body computer 44 [requested air use is kneeling event] allowing enhancement of the algorithm employed in implementing the present invention."  Also, "A leak [unrequested air use] at or from the storage tank is associated with increases in charging frequency, increasing charge time and at least one of the following, an increase in pedal up leak rate or an increase in the pedal down leak rate. A leak downstream from the tanks is associated with increases in charging frequency and pedal down leak rate increases. However, there cannot be an increase in charge time and pedal up leak rate.").
17.	Regarding Claim 8, Fogelstrom remains as applied above in Claim 1, and further, teaches the compressed air system is associated with an operable vehicle or an inoperable vehicle (Fogelstrom: [0036] "A down brake pedal indicates that the vehicle [operable vehicle] is using air pressure for activating the brakes and the measurements are used for the leak measurements while the brake system is actuated.").  
18.	Regarding Claim 9, Fogelstrom teaches a compressed air system, comprising: a first air tank; a second air tank, each of the first air tank and the second air tank configured to receive compressed air and selectively provide the compressed air to a cylinder; a pressure sensor; an air dryer for drying the air; and a controller communicatively coupled to at least one of the pressure sensor, the first air tank, or the second air tank, the controller structured to (Fogelstrom: [0018] and [0019] "Selected components of a conventional air system such as an air dryer [air dryer for drying the air] are not shown, since their presence does not affect operation of the invention... Air is supplied from the compressor to storage tanks 18 [first and second air tank receive compressed air] via an airline 73. Air in turn is supplied to pressurized air utilizing systems via an outlet airline 75 from storage tanks 18 to a pressure regulator 76. A downstream airline 79 connects the pressure regulator to air utilizing systems [provide compressed air to cylinder]."  Also, "Air pressure readings are provided by an air pressure sensor 71 which communicates with one of compressed air tanks 18, usually the dry tank. Air pressure signals developed by air pressure sensor 71 are passed to body computer 44 [controller coupled to pressure sensor and first and second air tanks] and to governor 72."): 
Determine an identifiable event comprising a requested air use or an unrequested air use, the identifiable event associated with a compressed air system (Fogelstrom: [0020] "Brake pedal position sensor 56 provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes [requested air use associated with brake event] may be provided to the body computer 44 by an anti-lock brake system controller 54."); 
Determine a leak rate associated with the identifiable event; compare the leak rate to a leak threshold, the leak threshold being in a range… based on an architecture of the compressed air system (Fogelstrom” [0024] and [0058] "A leak at or from the storage tank is associated with increases in charging frequency, increasing charge time and at least one of the following, an increase in pedal up leak rate or an increase in the pedal down leak rate [determine leak rate associated with identifiable event]."  Also, "Accordingly, before the leakage rate comparison tests [compare leak rate to leak threshold] are run, it is determined whether a trailer is present [based on architecture of compressed air system] as indicated at step 872. Depending upon the result a different set of threshold comparison values [range of a calibrateable floor to a calibrateable ceiling] is loaded (steps 876 or 874).");
And generate a command structured to indicate a compressed air system leak responsive to the leak rate exceeding the leak threshold wherein the identifiable event comprises a requested air use associated with a brake event (Fogelstrom: [0020] and [0059] "Brake pedal position sensor 56 provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes [requested air use associated with brake event] may be provided to the body computer 44 by an anti-lock brake system controller 54."  Also, "Instead of relying on operator observations, vehicle mileage or age, the invention monitors and provides for the analysis of air system charge and discharge cycles to determine the presence of air system leaks [responsive to leak rate exceeding threshold], the likely location of air systems leaks, the efficiency of the air compressor and the possibility of water infiltration into the system. Results are automatically reported to alert the operator [generate command], service technician or central office so that action can be taken."). 
Fogelstrom fails to explicitly teach a threshold being in a range of a calibrateable floor to a calibrateable ceiling. However, Fogelstrom does teach comparing the leak rate to threshold comparison values which are based on the architecture of the system as explained in [0024] and [0058]. The threshold comparison values are calibrateable because a different set is selected based upon the result of the architecture of the compressed air system.  Additionally, note that a skilled practitioner would recognize that a leak threshold inherently is a range with a lower and upper limit. For example, if a leak threshold is set at a certain value, the certain value would be the lower limit and the upper limit would be infinity.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to include a leak threshold range with a calibrateable floor to a calibrateable ceiling based on the architecture of the compressed air system as similarly shown in Fogelstrom’s [0024] and [0058] use of threshold ranges to benefit a detection of a leak in a compressed air system.
19.	Regarding Claim 10, Fogelstrom remains as applied above in Claim 9, and further, teaches the command is structured to alert an operator of the compressed air system leak (Fogelstrom: [0059] "Instead of relying on operator observations, vehicle mileage or age, the invention monitors and provides for the analysis of air system charge and discharge cycles to determine the presence of air system leaks [responsive to leak rate exceeding threshold], the likely location of air systems leaks, the efficiency of the air compressor and the possibility of water infiltration into the system. Results are automatically reported to alert the operator [generate command to alert operator], service technician or central office so that action can be taken.").  
20.	Regarding Claim 11, Fogelstrom remains as applied above in Claim 9, and further, teaches the controller is further structured to receive one or more parameters associated with the compressed air system, the one or more parameters comprising at least one of engine operating parameters, public parameters, or sensor parameters (Fogelstrom: [0020] "Body computer 44 receives an engine speed [engine operating parameter] signal from engine control module 45. Engine crankshaft position sensor 58 operates as a tachometer in conjunction with an internal clock on board the engine control module 45 to provide engine speed. Engine speed is required since compressor output varies as a function of engine speed. Were an electric motor the motive source for compressor 16 than engine speed would not be needed. Brake pedal position sensor 56 [sensor parameter] provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes may be provided to the body computer 44 by an anti-lock brake system controller 54.").  
21.	Regarding Claim 12, Fogelstrom remains as applied above in Claim 11, and further, teaches the identifiable event is determined based on the one or more parameters (Fogelstrom: [0020] "Body computer 44 receives an engine speed [engine operating parameter] signal from engine control module 45. Engine crankshaft position sensor 58 operates as a tachometer in conjunction with an internal clock on board the engine control module 45 to provide engine speed. Engine speed is required since compressor output varies as a function of engine speed. Were an electric motor the motive source for compressor 16 than engine speed would not be needed. Brake pedal position sensor 56 [based on parameters] provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes may be provided to the body computer 44 by an anti-lock brake system controller 54.").  
22.	Regarding Claim 13, Fogelstrom remains as applied above in Claim 9, and further, teaches the leak rate is determined based on condition data, temperature data, pressure data, or a combination thereof (Fogelstrom: [0024] "A leak ahead of the storage tank is associated with increasing frequency of charge cycles, with either increasing charge times, or with the pressure never reaching the expected cut-off pressure, P_max. Indicators 403 for such changes may be generated by measurements falling out of a normal range, or measurements evidencing a steady change in a particular direction... The occurrence of unmetered air use is associated with increases in charging frequency in the absence of changes in charge time. This may be correlated by reports from a controller for the vehicle function using the air supply, or, more commonly, by the occurrence of minor deflection points in pressure readings [based on pressure data].").  
23.	Regarding Claim 14, Fogelstrom remains as applied above in Claim 9, and further, teaches the compressed air system is associated with an operable vehicle or an inoperable vehicle (Fogelstrom: [0036] "A down brake pedal indicates that the vehicle [operable vehicle] is using air pressure for activating the brakes and the measurements are used for the leak measurements while the brake system is actuated.").  
24.	Regarding Claim 16, Fogelstrom teaches a method for detecting a compressed air system leak of a vehicle, the method comprising (Fogelstrom: [0035] "FIG. 6 illustrates a routine executed by body computer 44 monitoring air tank pressure for leakage [detecting compressed air system leak] (the Monitor_Leakage routine)."): 
Determining an identifiable event associated with a compressed air system of an operable vehicle comprising a requested air use associated with a brake event (Fogelstrom: [0020] "Brake pedal position sensor 56 provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes [requested air use associated with brake event] may be provided to the body computer 44 by an anti-lock brake system controller 54."), 
The compressed air system comprising a first air tank, a second air tank, and an air dryer for drying the air, each of the first air tank and the second air tank configured to receive compressed air and selectively provide the compressed air to a cylinder (Fogelstrom: [0018] "Selected components of a conventional air system such as an air dryer [air dryer for drying the air] are not shown, since their presence does not affect operation of the invention... Air is supplied from the compressor to storage tanks 18 [first and second air tank receive compressed air] via an airline 73. Air in turn is supplied to pressurized air utilizing systems via an outlet airline 75 from storage tanks 18 to a pressure regulator 76. A downstream airline 79 connects the pressure regulator to air utilizing systems [provide compressed air to cylinder]."); 
Determining a leak rate associated with the identifiable event; comparing the leak rate to a leak threshold, the leak threshold being in a range… based on an architecture of the compressed air system (Fogelstrom: [0024] and [0058] "A leak at or from the storage tank is associated with increases in charging frequency, increasing charge time and at least one of the following, an increase in pedal up leak rate or an increase in the pedal down leak rate [determine leak rate associated with identifiable event]."  Also, "Accordingly, before the leakage rate comparison tests [compare leak rate to leak threshold] are run, it is determined whether a trailer is present [based on architecture of compressed air system] as indicated at step 872. Depending upon the result a different set of threshold comparison values [range of a calibrateable floor to a calibrateable ceiling] is loaded (steps 876 or 874)."); 
And-7- 4867-9194-9087.1Atty. Dkt. No. 106389-5732generating a command structured to indicate a compressed air system leak responsive to the leak rate exceeding the leak threshold (Fogelstrom: [0059] "Instead of relying on operator observations, vehicle mileage or age, the invention monitors and provides for the analysis of air system charge and discharge cycles to determine the presence of air system leaks [responsive to leak rate exceeding threshold], the likely location of air systems leaks, the efficiency of the air compressor and the possibility of water infiltration into the system. Results are automatically reported to alert the operator [generate command], service technician or central office so that action can be taken.").  
Fogelstrom fails to explicitly teach a threshold being in a range of a calibrateable floor to a calibrateable ceiling. However, Fogelstrom does teach comparing the leak rate to threshold comparison values which are based on the architecture of the system as explained in [0024] and [0058]. The threshold comparison values are calibrateable because a different set is selected based upon the result of the architecture of the compressed air system.  Additionally, note that a skilled practitioner would recognize that a leak threshold inherently is a range with a lower and upper limit. For example, if a leak threshold is set at a certain value, the certain value would be the lower limit and the upper limit would be infinity.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to include a leak threshold range with a calibrateable floor to a calibrateable ceiling based on the architecture of the compressed air system as similarly shown in Fogelstrom’s [0024] and [0058] use of threshold ranges to benefit a detection of a leak in a compressed air system.25.	Regarding Claim 17, Fogelstrom remains as applied above in Claim 16, and further, teaches monitoring the first and second air tanks of the compressed air system (Fogelstrom: [0019] "Air pressure readings are provided by an air pressure sensor 71 [monitor tanks] which communicates with one of compressed air tanks 18 [first and second air tanks], usually the dry tank. Air pressure signals developed by air pressure sensor 71 are passed to body computer 44 and to governor 72.").  
26.	Regarding Claim 18, Fogelstrom remains as applied above in Claim 16, and further, teaches receiving one or more parameters associated with the compressed air system, wherein the identifiable event is determined based on the one or more parameters, and wherein the one or more parameters comprise at least one of engine operating parameters, public parameters, or sensor parameters (Fogelstrom: [0020] "Body computer 44 receives an engine speed [receive parameter] signal from engine control module 45. Engine crankshaft position sensor 58 operates as a tachometer in conjunction with an internal clock on board the engine control module 45 to provide engine speed. Engine speed is required since compressor output varies as a function of engine speed. Were an electric motor the motive source for compressor 16 than engine speed would not be needed. Brake pedal position sensor 56 [sensor parameter, based on parameters] provides indication as to whether the brakes are in use or not (referred to as pedal down and pedal up, respectively) [determine identifiable event]. Refinement of the estimated use of air to actuate the brakes may be provided to the body computer 44 by an anti-lock brake system controller 54.").  
27.	Regarding Claim 19, Fogelstrom remains as applied above in Claim 16, and further, teaches the command is structured to alert an operator of the compressed air system leak (Fogelstrom: [0059] "Instead of relying on operator observations, vehicle mileage or age, the invention monitors and provides for the analysis of air system charge and discharge cycles to determine the presence of air system leaks [responsive to leak rate exceeding threshold], the likely location of air systems leaks, the efficiency of the air compressor and the possibility of water infiltration into the system. Results are automatically reported to alert the operator [generate command to alert operator], service technician or central office so that action can be taken.").  
28.	Regarding Claim 21, Fogelstrom remain as applied above in Claim 16, and further, teaches the identifiable event comprises an unrequested air use (Fogelstrom: [0024] "A leak [unrequested air use] at or from the storage tank is associated with increases in charging frequency, increasing charge time and at least one of the following, an increase in pedal up leak rate or an increase in the pedal down leak rate. A leak downstream from the tanks is associated with increases in charging frequency and pedal down leak rate increases. However, there cannot be an increase in charge time and pedal up leak rate.").
29.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fogelstrom (US 20070044551 A1) in view of Cunningham (US 20120318047 A1).
30.	Regarding Claim 15, Fogelstrom remains as applied above in Claim 9.
	Fogelstrom fails to explicitly teach the command is structured to output a notification of the compressed air system leak, the notification output via an onboard diagnostic system, a display associated with a vehicle, or a combination thereof.
	However, in the same field of endeavor, Cunningham teaches the command is structured to output a notification of the compressed air system leak, the notification output via an onboard diagnostic system, a display associated with a vehicle, or a combination thereof (Cunningham: [0023], [0050], and [0062] "If the vacuum system volume leak rate is greater than the leak threshold, a condition of vacuum system degradation may be reported to the vehicle operator [output notification]."  Also, "Referring now to FIGS. 5 and 6, a high-level flowchart of a method for assessing vacuum leaks of a vehicle vacuum system is shown. The method of FIGS. 5 and 6 may be executed via instructions of a controller such as controller 12 [via onboard diagnostic system] in a system such as the system of FIG. 1."  Also, "At 530, method 500 reports a condition of degradation of the vacuum system to the vehicle operator. The condition of degradation may be reported via a light or a message to an operator control console [display associated with vehicle]. Method 500 exits after reporting a condition of vacuum system degradation.").
Fogelstrom and Cunningham are considered to be analogous to the claim invention because they are in the same field of leak detection in compressed air systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fogelstrom to incorporate the teachings of Cunningham to display a notification output because it provides the benefit of increased awareness of the system and need for maintenance to the operator.

Response to Arguments
31.	Applicant’s arguments, see Page 10, filed 6/29/2022, with respect to Claims 1-8 and 20 have been fully considered and are persuasive.  The 112(b) rejection of Claims 1-8 and 20 has been withdrawn because the claim has been canceled. 
32.	Applicant’s arguments, see page 10, filed 6/29/2022, with respect to Claims 1 and 16 have been fully considered and are persuasive.  The 101 rejection of Claims 1 and 16 have been withdrawn. 
33.	Applicant’s arguments with respect to Claims 1-5, 7-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Fogelstrom has been applied to teach the amended subject matter of determining an indefinable event that comprises an air request associated with a brake event and comparing the leak to a leak threshold, where the leak threshold is a range of a calibrateable floor and calibrateable ceiling based on the architecture of the system in the rejection above. The amended subject matter in the rejection above in cited is at least paragraphs [0018]-[0024] and [0058]-[0059].
34.	Fogelstrom (US 20070044551 A1) in view of Cunningham (US 20120318047 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
35.	Claims 1-5, 7-19, and 21 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
36.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Kull (US 20130297163 A1)
Verrier (US 20050280522 A1)
Conclusion
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663